        Case 1:20-cv-03091-MHC Document 4 Filed 07/28/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



 VEN AIR UNLIMITED COMPANY,
                          Plaintiff,
              v.                                          Civil Case No.
                                                      1:20-cv-03091 (MHC)
 GENERAL DYNAMICS CORPORATION,
                          Defendant.


  GENERAL DYNAMICS’ NOTICE OF MOTION TO DISMISS AND/OR
        STAY PROCEEDINGS PENDING ARBITRATION

      PLEASE TAKE NOTICE that Defendant General Dynamics Corporation

(“GD”) will respectfully move this Court pursuant to Federal Rule of Civil

Procedure 12(b)(1) to dismiss the above-referenced actions without prejudice and/or

stay the proceedings pending resolution of ongoing arbitration proceedings.

                                       Respectfully Submitted,
                                       s/ Shawn A. Kachmar
                                       SHAWN A. KACHMAR
                                       Georgia Bar No. 405723
                                       Attorney for Defendant
                                       Hunter, Maclean, Exley & Dunn, P.C.
                                       P.O. Box 9848
                                       200 East Saint Julian Street
                                       Savannah, Georgia 31412-0048
                                       Tel: (912) 236-0261
                                       Fax: (912) 236-4936
                                       E-mail: skachmar@huntermaclean.com
Case 1:20-cv-03091-MHC Document 4 Filed 07/28/20 Page 2 of 3




                           –and –

                           Michael A. Doornweerd (pro hac vice to be
                           filed)
                           Illinois Bar No. 6236979
                           Shanna H. Rifkin (pro hac vice to be filed)
                           Illinois Bar No. 6331886
                           Attorneys for Defendant
                           Jenner & Block
                           353 N. Clark Street
                           Chicago, Illinois 60654-3456
                           Tel: (312) 222-9350
                           Fax: (312) 527-0484
                           Email: MDoornweerd@jenner.com
                           Email: SRifkin@jenner.com




                             2
         Case 1:20-cv-03091-MHC Document 4 Filed 07/28/20 Page 3 of 3




             CERTIFICATE OF SERVICE AND COMPLIANCE
                     WITH FONT SIZE AND TYPE

      I hereby certify that the foregoing document was prepared using Times New

Roman 14 point type as required by Local Rule 5.1(C).

      I further certify that I electronically filed the foregoing with the Clerk of

Court using the CM/ECF systems which will automatically send email notification

of such filing to all counsel of record.

      Respectfully submitted this 28th day of July, 2020.


                                                     s/ Shawn A. Kachmar
                                                     Shawn A. Kachmar
                                                     Georgia Bar No. 405723
